 

Exhibit 10.1

FIRST AMENDMENT
TO TRANSACTION SUPPORT AGREEMENT

First Amendment, dated as of July 15, 2016 (this “Amendment”), to that certain
Transaction Support Agreement made and entered into as of May 17, 2016 (the
“Transaction Support Agreement”) by and among (i) Foresight Energy GP LLC, a
Delaware limited liability company (“FEGP”), (ii) Foresight Energy LLC, a
Delaware limited liability company, and Foresight Energy Finance Corporation, a
Delaware corporation (collectively, the “Issuers”), certain subsidiaries of the
Issuers, and Foresight Energy LP, a Delaware limited partnership (“FELP” and
together with the Issuers, and their subsidiaries, the “Partnership”) and (iii)
each of the holders (or investment managers or advisors for any of the holders)
of the Notes party thereto (together with their successors and permitted
assigns, each, a “Consenting Noteholder” and, collectively, the “Consenting
Noteholders”).  Capitalized terms used in this Amendment and not otherwise
defined shall have the meanings set forth in the Transaction Support Agreement.

RECITALS

WHEREAS, the Issuers are party to that certain Indenture, dated as of August 23,
2013 (as amended, the “Notes Indenture”), in respect of the $600,000,000 in
aggregate principal amount of 7.875% Senior Notes due 2021, by and among
Wilmington Savings Fund Society, FSB as the successor indenture trustee, the
Issuers and the guarantors party thereto;

WHEREAS, pursuant to the Transaction Support Agreement, the Parties thereto
agreed to support the Transaction contemplated under the Transaction Support
Agreement and the Transaction Term Sheet attached thereto;

WHEREAS, the Partnership has requested certain amendments to the Transaction
Support Agreement; and

WHEREAS, the parties hereto have agreed to amend the Transaction Support
Agreement on the terms and conditions set forth in this Amendment.

NOW, THEREFORE, for and in consideration of the foregoing recitals and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

AGREEMENT

SECTION 1.   Amendments to Transaction Support Agreement.  Effective as of the
Amendment Effective Date, the Partnership and the Consenting Noteholders party
hereto hereby amend (i) Section 7(iii) of the Transaction Support Agreement by
deleting the reference to “July 15, 2016” appearing therein and replacing such
reference with “August 2, 2016” and (ii) Section 7(ix) of the Transaction
Support Agreement by deleting the reference to “July 15, 2016” appearing therein
and replacing such reference with “August 2, 2016”.

 

Doc#: US1:10715978v4

NY 76258874

--------------------------------------------------------------------------------

 

SECTION 2.   Acknowledgements.  Each Party hereto acknowledges and agrees that
the modifications to the Transaction Term Sheet described in Exhibit A hereto
(the “Term Sheet Modifications”) reflect each Party’s agreement to, and
understanding of, the material terms of the Transaction.  Each Party hereto
further agrees to negotiate in good faith amendments to the Transaction Support
Agreement, the Transaction Term Sheet, the Definitive Documents and enter into
supplemental documentation, in each case, as necessary and appropriate to
reflect the Term Sheet Modifications.

SECTION 3.   Effect of Amendment on the Transaction Support Agreement.  Except
as specifically amended or waived hereby, the terms and provisions of the
Transaction Support Agreement are in all other respects ratified and confirmed
and remain in full force and effect without modification or limitation.  No
reference to this Amendment need be made in any notice, writing or other
communication relating to the Transaction Support Agreement, and any such
reference to the Transaction Support Agreement shall be deemed a reference
thereto as amended by this Amendment.  Except as specifically amended or waived
hereby, this Amendment shall not be deemed or construed (i) to be a consent
granted pursuant to, or a waiver, modification or forbearance of, any term or
condition of the Transaction Support Agreement, any of the instruments or
agreements referred to therein or a waiver of any breach under the Transaction
Support Agreement, whether or not known to any Party thereto, or (ii) to
prejudice any right or remedy which any Party to the Transaction Support
Agreement may now have or have in the future under or in connection with the
Transaction Support Agreement, or any of the instruments or agreements referred
to therein, as applicable.

SECTION 4.   Effectiveness of this Amendment.  This Amendment shall become
effective and binding on each Party on the date when, and only when, all of the
following conditions have been satisfied (such date, the
“Amendment Effective Date”):

(i) the Consenting Noteholders party hereto receive duly executed signature
pages hereto signed by the Partnership;

(ii) counsel to the Partnership receives duly executed signature pages hereto
signed by Consenting Noteholders who constitute “Required Consenting
Noteholders” as required by Section 13 of the Transaction Support Agreement;

(iii) the Lender Support Agreement shall have been amended in form and substance
satisfactory to the Consenting Noteholders and the Consenting Noteholders shall
have received a true, correct and complete copy of such amendment; and

(iv)  the forbearance agreement dated January 27, 2016 (as amended, extended or
otherwise modified from time to time) in respect of the A/R Securitization shall
have been amended in form and substance satisfactory to the Consenting
Noteholders and the Consenting Noteholders shall have received a true, correct
and complete copy of such amendment.

SECTION 5.   Governing Law.  THIS Amendment AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING NEW YORK
GENERAL

2

 

Doc#: US1:10715978v4

NY 76258874

--------------------------------------------------------------------------------

 

OBLIGATIONS LAW SECTION 5-1401), WITHOUT REGARD TO ANY CONFLICTS OF LAW
PROVISIONS WHICH WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION.

SECTION 6.   Counterparts; Electronic Execution.  This Amendment may be executed
in several counterparts, each of which shall be deemed to be an original, and
all of which together shall be deemed to be one and the same
agreement.  Delivery of an executed copy of this Amendment shall be deemed to be
a certification by each person executing this Amendment on behalf of a party
hereto that such person and party hereto has been duly authorized and empowered
to execute and deliver this Amendment and each other party hereto may rely on
such certification.  Execution copies of this Amendment may be delivered by
electronic mail (in “.pdf” or “.tif” format), facsimile or otherwise, which
shall be deemed to be an original for the purposes of this Amendment.

SECTION 7.   Reference to Transaction Support Agreement.  All references to the
“Transaction Support Agreement”, “thereunder”, “thereof” or words of like import
in the Transaction Support Agreement shall mean and be a reference to the
Transaction Support Agreement as modified hereby.  

[Remainder of page intentionally left blank]

 

3

 

Doc#: US1:10715978v4

NY 76258874

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
executed and delivered this First Amendment to Transaction Support Agreement as
of the date hereof.

 

 

 

 

FORESIGHT ENERGY LLC, on behalf of itself and each of its subsidiary guarantors

 

 By: /s/ Robert D. Moore

 

Robert D. Moore

President and Chief Executive Officer

 

 

FORESIGHT ENERGY FINANCE CORPORATION

 

 By: /s/ Robert D. Moore

 

Robert D. Moore

President and Chief Executive Officer

 

 

FORESIGHT ENERGY LP

 

 By: /s/ Robert D. Moore

 

Robert D. Moore

President and Chief Executive Officer

 

 

FORESIGHT ENERGY GP LLC


 

 By: /s/ Robert D. Moore

 

Robert D. Moore

President and Chief Executive Officer

 



[Signature Page to First Amendment to Notes Transaction Support Agreement]

 

 

 

Doc#: US1:10715978v4

 

NY 76258874

--------------------------------------------------------------------------------

 

_______________________________,
a Consenting Noteholder

 

 

 

By:_________________________

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 